847 F.2d 841
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MURRAY WALTER, INC., Appellant,v.The UNITED STATES, Appellee.
No. 87-1615.
United States Court of Appeals, Federal Circuit.
April 8, 1988.

Before MAYER, Circuit Judge, SKELTON and BALDWIN, Senior Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Veterans Administration Board of Contract Appeals, VABCA No. 1848, is affirmed on the basis of the board's opinion.

OPINION

2
We are satisfied by the post-argument submissions that this case is within our jurisdiction under the Contract Disputes Act of 1978, notwithstanding appellant's mischaracterization of it as a Wunderlich Act appeal.  But our review is limited and we may not decide factual disputes for ourselves as appellant would have us do.  We can overturn the board's factual determinations only if they are arbitrary, capricious, unsupported by substantial evidence or rendered in bad faith.   American Elec. Laboratories, Inc. v. United States, 774 F.2d 1110, 1112 (Fed.Cir.1985).  If there is substantial evidence on the record to support the board's findings, see United States v. General Elec. Corp., 727 F.2d 1567, 1572 (Fed.Cir.1984), we are constrained to uphold them even if there is also evidence the other way.  On conflicting evidence, where credibility matters, we defer to the board.   Gyromat Corp. v. Champion Spark Plug Co., 735 F.2d 549, 552, 222 USPQ 4, 6 (Fed.Cir.1984).  So, too, with inferences.  In view of this, appellant has not shown any basis for relief.